Exhibit 10.1

MAGMA DESIGN AUTOMATION

SEPARATION AGREEMENT AND MUTUAL RELEASE

This Separation Agreement and Mutual Release (“Agreement”) is made as of the
second (2) day of December 2009 by and between Magma Design Automation, Inc.
(the “Company”) and Bruce Eastman (“Employee”). The Parties desire to enter into
this Agreement for the purpose of reaching an amicable separation of their
employment relationship and to promote harmonious relations in the future.

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (each individually, a “Party” and collectively referred to as “the
Parties”) hereby agree as follows:

 

1) Separation Date. Employee’s last day worked at Magma will be 12/02/2009 (“the
Separation Date”).

 

2) Termination Date. Employee’s employment at Magma ends on 12/02/2009 (“the
Termination Date”). All Company records will indicate that Employee’s employment
terminated as a result of a layoff. The Company will not contest an application
for unemployment benefits filed by the Employee. Employee will be provided with
a copy of the complete contents of his Personnel File.

 

3) Mutual Release of Claims and Consideration. In consideration of Employee’s
receipt of the “Release Proceeds” described below, the Employee hereby releases,
waives and forever discharges the Company from all asserted and unasserted
claims relating directly or indirectly to his employment relationship with the
Company. This Agreement also releases the Company’s subsidiaries, successors,
assigns, officers, directors, shareholders, employees, servants, and agents from
all such claims. The Employee understands and agrees that this Agreement will
release the Company from all claims arising under any form of law, including,
but not limited to, claims arising under any state or federal statute,
constitutional provision, common law, executive order, or agency regulation up
to the Effective Date of this Agreement as defined in Paragraph 10(b).

a. Additionally, the Employee understands and agrees that this Agreement will
release the Company from all claims arising under any federal, state or local
law which prohibits employment discrimination on the basis of age, sex, race,
color, national origin, religion, disability, veteran status, or any other such
specially protected class. Such claims include, but are not limited to, claims
arising under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, and the California Fair
Employment and Housing Act. The Employee also understands and agrees that this
Agreement will release the Company from all tort claims and all contract claims,
including, but not limited to, claims for defamation, invasion of privacy,
fraud, emotional distress, personal injury, wrongful discharge, breach of
contract, breach of implied employment contract, and claims based on any
covenant of good faith and fair dealing. The Employee understands and agrees
that this Agreement releases the Company from any obligation to pay the Employee
any other form of severance pay other than as provided in this Agreement.
Finally, the Employee understands and agrees that this Agreement releases the
Company from all other claims that directly or indirectly relate to the
Employee’s employment relationship with the Company. Employee does not release
his rights under his Indemnification Agreement with the Company dated
December 23, 2008, or under any of the Company’s Stock Option Agreement and
Plans in which he has vested benefits, nor does Employee release any claims that
cannot be released in a private settlement agreement. Employee reserves his
right to enforce this Agreement.

b. The Company, in return for Employee signing this Agreement, hereby mutually
releases, acquits and forever discharges Employee from all actions, cause of
action, liabilities, disputes, judgments, obligations, damages and claims in any
manner relating to Employee’s employment and termination from employment with
the Company. The Company reserves its right to enforce this Agreement.



--------------------------------------------------------------------------------

4) Release Proceeds and Other Separation Benefits. In consideration for
Employee’s release of claims, the Company agrees to pay the Employee a lump sum
amount of $60,000.00, minus applicable taxes (hereinafter “Release Proceeds”).
In addition, the Company agrees to pay for three (3) months of COBRA coverage.
Payment under this Paragraph 4 shall be made after compliance with Paragraph 5
but in no event less than eight (8) days after execution of this Agreement by
Employee. Employee will be able to convert his group life insurance and long
term disability coverage to an individual policy upon termination.

 

5) Return of Company Property. Within three (3) business days of the Termination
Date (the “Return Date”), Employee agrees to return all Company property
remaining in his or her possession or under his or her control to the Company,
including, but not limited to, credit cards, computers, external hard drives and
hardware, cell phones, printers, fax machines, calculators, software, source
code, data and documents. The Company will not pay the Release Proceeds to the
Employee until all Company equipment has been returned. Employee also agrees to
promptly return any subsequently discovered property in his possession after the
Return Date.

 

6) Taxes. For tax purposes, the Release Proceeds are deemed to be a settlement
for lost compensation. As a result, the Company is required to and will make
appropriate federal and state tax withholdings from the Release Proceeds. The
Company will also make any other payroll deductions that Employee has authorized
in writing.

 

7) Compensation and/or Benefits through Termination Date. The Company will pay
to Employee his base salary through the Termination date of 12/2/2009 as well as
all accrued Vacation benefits and Employee Stock Purchase Plan contributions.
The Company will also pay for health benefit coverage through the end of the
month in which the Termination Date occurs, minus any Employee contributions.

a. The Parties agree that the amounts set forth in this Agreement are accurate
and that neither Employee nor Company shall have any recovery against the other
for amounts alleged to have been overpaid or underpaid on or before the
Effective Date. The payments and benefits described in this Paragraph 7 are
separate and distinct from the Release Proceeds and are not part of the
consideration provided by the Company for the Employee’s release and other
duties and obligations under this Agreement.

 

8) Stock Options & Stock Units. In addition to whatever already vested options
of Company’s common stock or restricted stock units of shares the Employee may
hold, the Employee will receive the additional benefit of the immediate
accelerated vesting of the same amount of shares as if he were to remain
employed through March 2, 2010 and the Employee’s exercise date for all vested
shares shall not expire until March 22010. Employee will be provided with an
accurate statement of his vested stock options (including the accelerated
portion of his options) pursuant to this Agreement prior to his Termination
Date.

 

9) No Admission of Wrongdoing. By executing this Agreement, the Company does not
admit any liability for any claim or damage caused by or arising out of any
actual or alleged act, error or omission against the Employee or any other
person.

 

10) ADEA: Employee’s Opportunity to Review; Time to Revoke; Advice to Seek
Counsel; Knowing and Voluntary Assent to Agreement. Employee acknowledges that
the Company has given him the opportunity to consider this Agreement for a
maximum of 45 days and that he has read this Agreement and fully understands its
terms.

a. Employee understands that he may revoke this Agreement within 7 days after
its execution. In order to revoke this Agreement, the Employee must deliver a
written notice of revocation to the following: Camellia N. Ngo, Vice President,
Human Resources, 1650 Technology Drive, San Jose, CA 95110.

b. If the Company does not receive such written notice within 7 days after the
execution date, the Employee understands that he no longer will be able to
revoke this Agreement.



--------------------------------------------------------------------------------

c. Employee acknowledges that the Company advised the Employee to consult with
an attorney before executing this Agreement. The Employee knows and understands
the terms of this Agreement and has decided to voluntarily enter into and
execute this Agreement.

d. The Effective Date of this Agreement will be on the 8th day after Employee
signs it so long as Employee has not previously revoked the Agreement in writing
as described in Paragraph 10(b) above.

 

11) No Admission of Wrongdoing. By executing this Agreement, the Company does
not admit any liability for any claim or damage caused by or arising out of any
actual or alleged act, error or omission against the Employee or any other
person.

 

12) Trade Secrets and Confidential Information. The Employee agrees not to
reveal to any other person or entity any trade secrets or confidential
information of the Company, unless ordered to do so by a court or other
government authority. The Employee understands that the term “trade secrets”
means confidential or proprietary information regarding the Company’s business
that is highly sensitive, special or unique to the Company (for example, the
source code for the Company’s products). The Employee understands that the term
“confidential information” means any information regarding the Company’s
business which is not generally known by the public (for example, financial
information concerning the Company, lists of the Company’s customers, Company
data, etc.). Employee shall return all the Company property and confidential and
proprietary information in his or her possession to the Company within three
(3) business days from the Termination Date.

 

13) COBRA Rights. The Employee hereby acknowledges that the Company has advised
the Employee that, pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA), the Employee has the right to elect continued coverage
under the Company’s group health plan, at the Employee’s own expense, for a
period of 18 months from the date of the termination of the Employee’s
employment. The Employee acknowledges that he must make this election within 60
days of the later of: (1) the date the Employee’s coverage ends, which is
12/31/2009; or (2) the date of the Employee’s notice of his COBRA rights.
Employee will receive under separate cover notification of his right to continue
coverage under COBRA.

 

14) Release of Unknown/Unsuspected Claims. The Parties represent that they are
not aware of any claim other than the claims that are released by this
Agreement. The Parties expressly waive any rights or benefits available to them
under the provisions of Section 1542 of the Civil Code of California, which
provides in part: “A release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.” Employee and the Company agree to expressly waive any rights either may
have under such Section 1542, as well as under any other statute or common law
principles of similar effect.

 

15) Non-disparagement. Employee agrees that he will not disparage the Company,
its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any employee, director, or agent of the Company, either verbally or in
writing. The Company agrees not to make any disparaging or negative statements
about the Employee.

 

16) Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement.

 

17) Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law, equity or otherwise, for or
against any of the claims or causes of action released herein.



--------------------------------------------------------------------------------

18) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, the
remaining provisions of this Agreement shall continue in full force and effect
without such provision.

 

19) Entire Agreement. This Agreement, the Indemnification Agreement between the
Parties, the Stock Option Agreements and Plans and the Proprietary Information
and Inventions Agreement, represent the entire agreement and understanding
between the Company and Employee concerning Employee’s employment and separation
from the Company, and supersede and replace any and all prior agreements and
understandings concerning Employee’s employment relationship with the Company
and compensation by the Company.

 

20) No Oral Modification. This Agreement may not be orally modified and may only
be amended in writing signed by Employee and the CFO or CEO of the Company.

 

21) Governing Law. This Agreement is governed by the laws of the State of
California.

 

22) Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. Facsimile signatures shall have the same binding effect
as original signatures.

 

23) Paragraph Headings. The paragraph headings are only for convenience of
reference and shall be of no effect in the interpretations of this Agreement.

 

24) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of, or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

  a. They have read this Agreement;

 

  b. They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  c. They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Magma Design Automation, Inc.      Bruce Eastman, an Individual /s/ Camellia N.
Ngo      /s/ Bruce Eastman

Camellia N. Ngo,

Vice President, Human Resources

        Date: 12/02/2009      Date:    12/08/09